Rees, J.:
The State appeals from a pretrial suppression order it claims is contrary to the evidence.
When the admission into evidence of á defendant’s extrajudicial statement is challenged pursuant to a motion under K.S.A. 22-3215, the trial judge must conduct a hearing out of the presence of the jury to determine whether the statement is admissible as a hearsay exception (K.S.A. 60-460[/]). While the circumstances surrounding the making of the statement may be submitted to the jury as bearing upon the weight or credibility of the statement, the threshold issue of admissibility is for resolution by the trial judge. The State has the burden of proving admissibility. The ultimate issue to be decided, upon the totality of circumstances, is whether the statement was freely, voluntarily and intelligently made. State v. Duncan, 221 Kan. 714, 720, 562 P.2d 84 (1977); State v. Kanive, 221 Kan. 34, 35, 558 P.2d 1075 (1976). See also State v. Baker, 4 Kan. App. 2d 340, 342, 606 P.2d 120 (1980).
The Miranda warning is a required prophylactic for statements resulting from custodial interrogation. Standing alone, Miranda warnings given and rights subsequently waived do not automatically render statements made in response to custodial interrogation admissible. Rather, statements made during custodial interrogation are inadmissible unless the procedural safeguard of Miranda is timely applied.
In State v. Newfield, 229 Kan. 347, 623 P.2d 1349 (1981), the State’s investigation focused on the defendant, defendant was given Miranda warnings, and defendant made statements in response to custodial interrogation. A question reviewed was *339whether the statements were erroneously held to have been voluntary statements and admitted into evidence. The opinion states the duration and manner of interrogation, the accused’s ability upon request to communicate with the outside world, the accused’s age, intellect and background, and the fairness of the officers in conducting the interrogation are factors bearing upon the .voluntariness of statements. 229 Kan. at 357. It was not held those are the sole and only factors. See also State v. Costa, 228 Kan. 309, 312, 613 P.2d 1359 (1980).
In the case before us, defendant is charged with abandonment of a child (K.S.A. 21-3604). The investigating officer testified an “abandonment of infant” was referred to him for investigation. When he met with defendant, “first shé advised that she didn’t know anything about it . . . and then I explained to her information that I had received. The fact that she was the mother and I pointed out several pieces of information. . . . She asked me what I wanted and I advised her to — I wanted her to stick to the truth and to admit this thing and then we could proceed from there.” (Emphasis supplied.)
The State’s investigation was focused on defendant when the interrogation commenced — the interrogating officer forthrightly told defendant he wanted her confession. No Miranda warning was given until after the sought inculpatory statement was obtained. Thereafter, only details were asked for and obtained.
The investigating officer and the defendant were the only witnesses at the suppression hearing. Their testimony fully covered the totality of the circumstances surrounding the interrogation. It was the decision of the trial judge that the defendant’s statements made before and after the giving of the Miranda warnings were not freely and voluntarily made, that is, they were not the product of her free and independent will (State v. Creekmore, 208 Kan. 933, 934, 495 P.2d 96 [1972]) and her purported waiver of her Miranda rights was not knowingly and intelligently made.
From our review of the record on appeal, we cannot conclude that, as a matter of law, the State sustained its burden of proof.
Affirmed.
Upon request under Rule 7.04 (230 Kan. lx), publication of this opinion is ordered.